Citation Nr: 1416753	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for left gastrocnemius muscle strain before July 5, 2011, and a rating higher than 20 percent from July 5, 2011.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel












INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded the case for further development, which has been completed.  


FINDINGS OF FACT

1.  For the period prior to July 5, 2011, left gastrocnemius muscle strain was productive of a moderately severe disability. 

2.  For the period from July 5, 2011, left gastrocnemius muscle strain is not productive of severe disability. 


CONCLUSIONS OF LAW

1.  Prior to July 5, 2011, the criteria for an initial rating of 20 percent for left gastrocnemius muscle strain have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2013).

2.  After July 5, 2011, the criteria for a rating higher than 20 percent for left gastrocnemius muscle strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.   Once service connection is granted, the claim is substantiated, and any additional notice is not required.  Thus, any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The Veteran submitted private medical records and VA records have been obtained. 

The Veteran was afforded VA examinations in May 2009 and September 2011. As the examination reports are b based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  




As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings,' whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Rating Criteria

The left gastrocnemius muscle strain was assigned a noncompensable rating prior to July 5, 2011, and assigned a 20 percent rating after July 5, 2011.  



The disability has been evaluated pursuant to 38  C.F.R. § 4.73, Diagnostic Code 5311, for injuries to Muscle Group XI, which includes the muscles involved in the propulsion and plantar flexion of the foot.  

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5311, provide evaluations for disability of Muscle Group XI, the posterior and lateral crural muscles and muscles of the calf: (1) triceps surae (gastrocnemius and soleus), (2) tibialis posterior, (3) peroneus longus, (4) peroneus brevis, (5) flexor hallucis longus, (6) flexor digitorum longus, (7) popliteus, and (8) plantaris.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  

The type of injury associated with a slight muscle disability results from an injury that is a simple muscle wound without debridement or infection. Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  38 C.F.R. § 4.56(d).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  



A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  


Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

Under Diagnostic Code 5311, which outlines the rating criteria for impairments of the calf muscle, a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.  

Evidence

In May 2009, in connection with his claim of service connection for a left calf disability, the Veteran underwent a VA general medical examination.  At that time, he complained of left calf pain that occurred at least monthly and last for one week in duration.  He characterized his calf pain as a 5 on a scale of 1 to 10 and indicated that the pain could vary in frequency depending upon his level of activity.  The examiner found tenderness on palpation of the left calf and diagnosed chronic left gastrocnemius muscle strain.  

After service connection was established for the left calf disability, the Veteran complained in October 2009 of symptoms of weakness.  He submitted a private medical report, dated in July 2009, showing a complaint of pain in the left calf area for about two months.  He related a history of pain on and off ever since service.  Objective findings included slight tenderness over the left lower calf area without limitation of motion.  

In May 2010 in a statement, the Veteran asserted that he routinely experienced loss of power and weakness in his calf, which had affected him when he walked up and down stairs.  He stated that the pain forced him to slow down and stop.  He asserted that his injury was a moderate disability and that he experienced discomfort on a daily basis.  

In September 2011, the Veteran was afforded a VA muscles examination to determine the severity of his service-connected left calf disability.  During the examination, the Veteran complained of chronic left calf pain.  He further stated that he experienced flare-ups of left calf pain that were triggered by contraction of the gastrocnemius muscle, such as prolonged standing, stair climbing, and ankle flexion.  He stated that during the flare-ups he had difficulty standing, walking, or climbing stairs.  

On physical examination, there was muscle contraction and pain on palpation of the gastrocnemius muscle, but the Veteran was able to move both his knee and ankle joints through the ranges of motion and he had normal strength.  Muscle function was limited by pain and easy fatigability, but there was no loss of power, weakness, or impairment of coordination.  The assessment was a chronic left gastrocnemius strain, which the VA examiner characterized as moderately severe due to the lowered threshold for fatigue and demonstrated fatigue-related pain.  

Analysis

The Veteran did not experience a wound to his calf muscle, but rather developed a chronic strain of the calf muscle during service.  Although the initial calf injury is absent, there is evidence of cardinal signs or symptoms of a muscle disability, namely, lowered threshold of fatigue and fatigue-related pain.  Findings of calf tenderness were noted on both the 2009 and 2011 VA examinations, and on both examinations.  Furthermore, in 2010, the Veteran reported experiencing difficulty walking up and down stairs, with his calf pain frequently requiring him to stop his activity.  In other words, the Veteran reported both muscle fatigue and fatigue-related pain.  

As such, the Board finds that the Veteran's left calf symptomatology has remained consistent throughout the appellate period.  Moreover, as the 2011 VA examiner described the Veteran's symptoms as moderately severe, the Board concludes that the Veteran has demonstrated a moderately severe left calf impairment throughout the appeal period, warranting the assignment of a 20 percent rating.  


However, the evidence does not reflect a basis for awarding a rating higher than 20 percent.  While the Veteran reported experiencing left calf loss of power and weakness in 2010, there is no clinical evidence of record weakness or impairment of coordination and uncertainty of movement.  The Veteran, as a lay person, is competent to describe his symptoms, but not to relate clinical findings that are required by the rating criteria.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Absent these findings, the criteria for a higher rating have not been met.  

Accordingly, the assignment of a 20 percent rating, but not more, is warranted throughout the rating period.  


ORDER

Prior to July 5, 2011, an initial rating of 20 percent for left gastrocnemius muscle strain is granted.

After July 5, 2011, a rating higher than 20 percent for left gastrocnemius muscle strain is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


